Exhibit 10.2
 
EXHIBIT 10.2


STOCK REDEMPTION AGREEMENT


This Stock Redemption Agreement (this “Agreement”) is made between One2One
Living Corporation (formerly known as, “Jinmimi Network Inc.”), a Nevada
corporation (the “Company”), and Brian Cohen (the “Selling Shareholder”) this
31st day of December 2012.


RECITALS


A.    The Selling Shareholder is the owner of 42,150,000 shares of common stock
(the “Redemption Shares”), par value $.001 per share, of the Company.


B.    The the Company desires to redeem the Redemption Shares from the Selling
Shareholder, and the Selling Shareholder desires to have the Redemption Shares
redeemed by the Company, upon the terms and conditions set forth in this
Agreement.


ACCORDINGLY, the parties agree as follows:


1.   Redemption Price.  The Company shall redeem the Redemption Shares from the
Selling Shareholder for the aggregate redemption price of US $42.15, which
amount is hereby acknowledged as having been received in cash by the Company
from the Selling Shareholder (the “Redemption Price”).


2.   Selling Shareholder’s Representations and Warranties.


2.1.    The Selling Shareholder represents and warrants to the Company
that:  (i) the Selling Shareholder owns and holds the Redemption Shares free and
clear of all liens, encumbrances and claims of other persons or entities
whatsoever and subject to no options, warrants, contracts, agreements,
arrangements or understandings of any kind; and (ii) the Selling Shareholder has
full power and authority to transfer and deliver the Redemption Shares to the
Company in accordance with the terms of this Agreement, and the consummation of
the redemption transaction provided for in this Agreement shall not constitute
the breach of any term or provision of, or constitute a default under, any
agreement or other instrument to which the Selling Shareholder is a party.


2.2    The Selling Shareholder further represents and warrants to the Company
that the Selling Shareholder has been advised to consult with, and has consulted
or chosen not to consult with, independent advisers with respect to the fairness
of the Redemption Price and the other terms of this Agreement.


3.   Mutual Release.  As of the date of this Agreement, the Company and the
Selling Shareholder shall release and forever discharge each other from all
claims arising prior to the date of this Agreement related to the Redemption
Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
4.    Successors and Assigns.  This Agreement shall be binding on and shall
inure to the benefit of the parties to this Agreement and their respective
spouses, successors, assignees, heirs and personal representatives.


5.   Legal Proceedings.  In the event any legal proceeding, including any
arbitration, is commenced for the purpose of interpreting or enforcing any
provision of this Agreement:


(i)    venue shall be in Seattle, Washington; and


(ii)    the prevailing party in the proceeding shall be entitled to recover (a)
its attorneys’ fees in the proceeding and/or any related bankruptcy or appeal,
in addition to its cost and disbursements, and (b) all other costs of the
proceeding, including but no limited to the cost of experts, accountants and
consultants and other costs and services reasonably related to the proceeding,
from the non-prevailing party.


6.   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect of the
conflict of law principles thereof.


7.   Entire Agreement.  This Agreement supersedes any and all oral or written
agreements previously made relating to the subject matter of this Agreement, and
constitutes the entire agreement of the parties with respect to such subject
matter.


8.   Amendment.  This Agreement may be modified or amended only in writing
signed by both parties.


9.   Further Assurances. Each party shall execute and deliver any and all
additional documents and instruments and shall take all actions reasonably
requested by the other party in order to carry out the intent of this Agreement.


10.   Counterparts.  This Agreement may be executed in counterparts and by
facsimile or scanned e-mail attachment, each of which shall considered an
original, but both of which together shall constitute the same document.


[signature page follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
 
 

 
COMPANY:
 
ONE2ONE LIVING CORPORATION:
            By:
/s/ Brian Cohen
      Name:  Brian Cohen       Title: President            
SELLING SHAREHOLDER:
            By:
/s/ Brian Cohen
      Name:  Brian Cohen  

 
 
3

--------------------------------------------------------------------------------